Citation Nr: 0503120	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-18 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1943 to February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

During the course of the current PTSD claim, the RO granted 
service connection for a bilateral hearing loss and tinnitus.  
The veteran has not appealed any down-stream issues following 
that grant.  In February 2004, the RO notified the veteran 
that it had denied a total disability rating, for 
compensation purposes, based on individual unemployability.  
The veteran has not submitted a notice of disagreement with 
that decision.  Absent a notice of disagreement, a statement 
of the case and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Bernard v. Brown, 4 Vet. App. 384 
(1994); Hazan v. Gober, 10 Vet. App. 511 (1997).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The medical evidence shows that the service-connected 
PTSD does not approximate occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

3.  The medical evidence shows that the service-connected 
PTSD does not approximate total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letter of August 2002 discloses 
that it complied with all the requirements as described by 
the Court.  Particularly, the wording of the VCAA notice 
adequately informed the claimant that he should provide 
"any" evidence in his possession pertaining to the claim; 
that he should give VA everything he had pertaining to the 
claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was done in this case.  The current claim was received in 
July 2002 and the VCAA notice letter was issued in August 
2002.  The veteran was examined in September 2002 and the 
rating decision was issued in October 2002.  Moreover, the 
file reflects a continuous flow of information to the 
veteran.  The VCAA notice letter, rating decisions, statement 
of the case, and supplemental statements of the case, as well 
as other correspondence notified the veteran and his 
representative of the status of the evidence as it was 
developed and of the need for substantiating evidence from 
him.  Any deficits in the original notice were cured long 
before the case came to the Board and are no more than non-
prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  VA records have 
been obtained.  There is no evidence that relevant Social 
Security Administration records exist.  The veteran has been 
examined by VA and a medical opinion rendered.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  There is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001) [citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) for the holding that VCAA does not apply 
where there is extensive factual development, reflected both 
in the record on appeal and the Board's decision, which 
indicates no reasonable possibility that further assistance 
would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria   Service-connected disabilities are rated in 
accordance with a schedule of ratings, which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including PTSD, is:                        

?	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own 
name...............................................................................
....100 percent; 
?	Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.............................................70 
percent; 
?	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships................................................50 percent; 
?	Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).........................................................................30 percent; 
?	Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous 
medication.....................................................
.........................10 percent; 
?	A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous 
medication....................................................0 
percent. 

38 C.F.R. § 4.130, Code 9411 (1997-2004).  

Background  In considering the severity of a disability, the 
Board has reviewed the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2 (2004).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The current claim was received in July 2002.  The RO obtained 
copies of VA clinical records from January 2002 to August 
2002.  These notes reflect on-going group therapy and do not 
show that the veteran demonstrates any of the criteria for a 
higher rating.  

The report of the September 2002 VA PTSD examination shows 
that the veteran reported that he was not taking medication 
for his nerves, but was regularly participating in group 
therapy.  He had had both knees replaced.  He had not been 
working for a number of years, but he mowed his lawn and 
pastored a small church.  

The veteran said that he went to sleep okay, but sometimes 
awoke about 11:00 or 12:00.  If he had the war on his mind he 
had problems.  He occasionally had nightmares of when he was 
in a trench and was scared.  He occasionally had flashbacks 
lasting 2-3 minutes.  The dreams would be about once a month.  
He handled stress by doing something.  He felt better when he 
was occupied.  He got depressed and cried.  He gave the date 
and presidents correctly.  Calculations were correct.  He did 
similarities, differences, and proverbs well.  Short term 
memory testing showed no deficits.  He was casual and neat in 
dress.  He was cooperative and goal oriented.  He was 
oriented as to time, place, and person.  He was able to 
organize his thoughts and to express himself.  Speech was 
normal.  Affect revealed moderate tension and anxiety.  His 
mood was one of moderate depression with some tearfulness.  
There was no psychosis, delusions, hallucinations, or 
organicity.  His intellect was average.  His memory and 
judgment were good.  He had insight.  The examiner's 
impression was chronic PTSD and major depression.  

The examiner concluded the September 2002 VA examination by 
expressing his opinion that the GAF was 70.  The global 
assessment of functioning (GAF) is a scale reflecting the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF 
from 61 to 70 indicates some mild symptoms, (e.g., depressed 
mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

In November 2003, the veteran was again examined by VA to 
determined the extent of his PTSD.  The veteran's history was 
reviewed.  He still had a church with about 40 or 50 members.  
He was not involved in any other activities or hobbies.  It 
was reported that he was not currently having a lot of 
symptoms from his nerves.  His appetite was good and he went 
off to sleep okay.  He had nightmares every 2, 3 or 4 weeks.  
They were reruns.  He said he had an occasional flashback.  
He said he handled stress by hollering and yelling and then 
was ashamed.  He got depressed and cried with little relief.  
He was able to give the date, presidents and governor 
correctly.  Calculations were done well.  Similarities and 
differences were done reasonably well.  He did proverbs well.  
The short-term memory check showed no deficits.  On mental 
status examination, the veteran was noted to be pleasant, 
cooperative, goal oriented, and oriented as to time, place 
and person.  He was able to organize his thoughts and to 
express himself.  He spoke well.  His affect was one of 
moderate tension and anxiety.  His mood was mildly down.  
There was no psychosis, delusions, hallucinations, or 
organicity.  His intellect was average.  His memory was good.  
His judgment was competent.  The impression was chronic PTSD.  

The examiner concluded the November 2003 examination with a 
GAF of 65.  The examiner also expressed the opinion that he 
did not see the PTSD as making a 79-year-old unemployable 
when he still had his congregation and his church.  

The record also contains VA clinical notes through June 2004.  
These show continued group therapy treatment and do not 
reflect any of the manifestations required for a higher 
evaluation.  

Analysis  In July 2002, the veteran claimed a higher rating 
reporting that he had both knees replaced, back surgery, and 
neck nerve damage.  Service connection has not been 
established for these disorders.  The regulations are 
specific that the use of manifestations not resulting from 
service-connected disease or injury is to be avoided in the 
evaluation of service-connected disabilities.  38 C.F.R. 
§ 4.14 (2004).  

Further, the evidence must be competent.  That is, while a 
lay witness can report what he experiences, the extent of a 
disability or whether there are certain manifestations, 
required for a higher evaluation, raise medical questions 
which require the competent opinion of a medical 
professional.  See 38 C.F.R. § 3.159(a) (2004).  Therefore, 
while the veteran may, as a lay witness, feel that his PTSD 
is so disabling that it warrants a higher rating, the actual 
rating depends on whether trained medical professionals find 
the manifestations required for a higher rating under the 
rating criteria.  

In this case, the criteria for the next higher evaluation, 70 
percent, require that there be occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  The recent examinations do not show any of 
these manifestations.  There are some mood deficiencies.  
However, these are within the disturbances of motivation and 
mood contemplated by the current 50 percent rating.  The mood 
symptoms do not approximate those associated with the 70 
percent rating.  38 C.F.R. § 4.7 (2004).  

Similarly, the findings on the recent examinations do not 
approximate the criteria, set forth above, for a 100 percent 
evaluation.  

The Board is cognizant of the fact that the symptoms recited 
in the criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  In adjudicating a claim for an increased 
rating, the adjudicator must consider all symptoms of a 
claimant's service-connected mental condition that affect the 
level of occupational or social impairment.  Id. at 443.  
However, in this case, aside from the finding that the 
veteran does not have the examples of symptoms characteristic 
for a rating in excess of 50 percent, his GAF scores of 65 
and 70 reported in recent years are also not indicative of 
such a rating.  As noted above, a 61 to 70 GAF indicates some 
mild (emphasis added) symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Carpenter, 
supra; Richard, supra.  The veteran's GAF scores of 65 and 70 
are clearly not consistent with more than reduced reliability 
and productivity within the meaning of the cited legal 
authority.

The recent examination reports by a trained medical 
professional provide the most probative evidence as to the 
extent of the current PTSD disability.  These reports 
demonstrate, by a preponderance of the evidence, that the 
disability does not approximate any applicable criteria for a 
higher rating.  38 C.F.R. § 4.7.  Consequently, the claim 
must be denied.  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2004) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2004).  
The Board, as did the RO (see statement of the case dated in 
June 2003), finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2004).  
In this regard, the Board finds that there has been no 
showing by the veteran that this service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

A disability rating in excess of 50 percent for PTSD is 
denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


